DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 12, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 12 and 18 states “an upper end of the second inclined surface is closer to the light source than an upper end of the first inclined surface”, the recitation is indefinite since it is unclear what it means by “upper end” of each of the inclined first and second surfaces. The specification fails to disclose what is considered what is an “upper end” of the inclined surface.  
Claim 17 recites the limitation "the projecting portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (US 2004/0208003 A1).
Regarding claim 1, Kuo discloses a display device comprising: a display panel (18) configured to transmit light; and an illumination device (Fig. 5) provided on a rear surface side of the display panel, wherein the illumination device includes a plurality of light sources (22) configured to emit light, and a light guiding member (14) that has translucency and is arranged at the rear surface side of the display panel, the light guiding member has a plurality of holes (15) each of which penetrates the light guiding member (14), each of the light sources (22) is housed in a corresponding one of the holes (15), a rear surface of the light guiding member has a first inclined surface (12) inclined upwardly from a light source housed in one of the holes, a front surface side of the light guiding member (14) has a second inclined surface inclined upwardly from the light source housed in the one of the holes (Fig. 4), and an angle of the first inclined surface to a center line of the one of the holes is greater than an angle of the second inclined surface to the center line (Fig. 4).
Regarding claim 7, Kuo discloses an illumination device provided on a rear surface side of a liquid-crystal element (18), the illumination device comprising: a plurality of light sources (22); and a light guiding member (14) that has translucency and is arranged between the light sources, wherein the light guiding member (14) has a plurality of holes (15) each of which penetrates the light guiding member, each of the light sources (22) is housed in a corresponding one of the holes (15), a rear surface (12) of the light guiding member (14) has a first inclined surface inclined upwardly from a light source housed in one of the holes, a front surface side of the light guiding member has a second inclined surface inclined upwardly from the light source housed in the one of the holes (Fig. 4), and an angle of the first inclined surface to a center line of the one of the holes is greater than an angle of the second inclined surface to the center line (Fig. 4). 
Regarding claim 13, Kuo discloses a light guiding member (14) having translucency comprising: a hole penetrating (15) the light guiding portion in a first direction so as to house a light source (22); a rear surface (12) having a first inclined surface inclined upwardly from a center line of the hole (15); and a front surface having a second inclined surface inclined upwardly from the center line of the hole (Fig. 4), wherein an angle of the first inclined surface to a center line of the hole is greater than an angle of the second inclined surface to the center line (Fig. 4).

Claim(s) 1-5, 7-11 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagayoshi et al. (US 2009/0059125).
Regarding claim 1, Nagayoshi discloses a display device comprising: a display panel (1) configured to transmit light; and an illumination device (Fig. 7) provided on a rear surface side of the display panel, wherein the illumination device includes a plurality of light sources (3) configured to emit light, and a light guiding member (4) that has translucency and is arranged at the rear surface side of the display panel, the light guiding member has a plurality of holes (6) each of which penetrates the light guiding member (4), each of the light sources (3) is housed in a corresponding one of the holes (6), a rear surface of the light guiding member has a first inclined surface (5) inclined upwardly from a light source housed in one of the holes, a front surface side of the light guiding member (8) has a second inclined surface inclined upwardly from the light source housed in the one of the holes (Fig. 7), and an angle of the first inclined surface to a center line of the one of the holes is greater than an angle of the second inclined surface to the center line (Fig. 7).
Regarding claim 2, Nagayoshi discloses a display device wherein the first inclined surface (5) includes a plurality of slopes that are different in angles with respect to the center line (Fig. 7).
Regarding claim 3, Nagayoshi discloses a display device wherein the second inclined (8) surface includes a plurality of slopes that are different in angles with respect to the center line (Fig. 7).
Regarding claim 4, Nagayoshi discloses a display device wherein a projecting portion (10) projecting toward the display panel (1) provided between the second inclined surface at the front surface side.
Regarding claim 5, Nagayoshi discloses a display device comprising a covering member (9, Fig. 10) on the projecting portion.
Regarding claim 7, Nagayoshi discloses an illumination device provided on a rear surface side of a liquid-crystal element (1), the illumination device comprising: a plurality of light sources (3); and a light guiding member (4) that has translucency and is arranged between the light sources, wherein the light guiding member (4) has a plurality of holes (6) each of which penetrates the light guiding member, each of the light sources (3) is housed in a corresponding one of the holes (6), a rear surface (5) of the light guiding member (4) has a first inclined surface inclined upwardly from a light source housed in one of the holes, a front surface side of the light guiding member has a second inclined surface inclined upwardly from the light source housed in the one of the holes (Fig. 7), and an angle of the first inclined surface to a center line of the one of the holes is greater than an angle of the second inclined surface to the center line (Fig. 7). 
Regarding claim 8, Nagayoshi discloses an illumination device wherein the first inclined surface (5) includes a plurality of slopes that are different in angles with respect to the center line (Fig. 7).
Regarding claim 9, Nagayoshi discloses an illumination device wherein the second inclined surface (8) includes a plurality of slopes that are different in angles with respect to the center line (Fig. 7).
Regarding claim 10, Nagayoshi discloses an illumination device wherein a projecting portion (10) projecting toward the liquid-crystal element.
Regarding claim 11, Nagayoshi discloses an illumination device comprising a covering member (9, Fig. 10) on the projecting portion.
Regarding claim 13, Nagayoshi discloses a light guiding member (4) having translucency comprising: a hole penetrating (6) the light guiding portion in a first direction so as to house a light source (3); a rear surface (5) having a first inclined surface inclined upwardly from a center line of the hole (6); and a front surface having a second inclined surface inclined upwardly from the center line of the hole (Fig. 7), wherein an angle of the first inclined surface to a center line of the hole is greater than an angle of the second inclined surface to the center line (Fig. 7).
Regarding claim 14, Nagayoshi discloses a light guiding member wherein the first inclined surface (5) includes a plurality of slopes that are different in angles with respect to the center line (Fig. 7).
Regarding claim 15, Nagayoshi discloses a light guiding member wherein the second inclined surface (8) includes a plurality of slopes that are different in angles with respect to the center line (Fig. 7).
Regarding claim 16, Nagayoshi discloses a light guiding member wherein a projecting portion (10) projecting upwardly from the front surface.
Regarding claim 17, Nagayoshi discloses a light guiding member comprising a covering member (9, Fig. 10) on the projecting portion.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebner (US 2016/0320025 A1).
Regarding claim 13, Ebner discloses a light guiding member having translucency comprising: a hole penetrating (4) the light guiding portion in a first direction so as to house a light source (1); a rear surface (5) having a first inclined surface inclined upwardly from a center line of the hole (4); and a front surface (6) having a second inclined surface inclined upwardly from the center line of the hole (Fig.3), wherein an angle of the first inclined surface to a center line of the hole is greater than an angle of the second inclined surface to the center line (Fig. 3).
Regarding claim 14, Ebner discloses a light guiding member wherein the first inclined surface includes a plurality of slopes (51, 52, Fig. 12) that are different in angles with respect to the center line.
Regarding claim 15, Ebner discloses a light guiding member wherein the second inclined surface includes a plurality of slopes (61, 62, Fig. 12) that are different in angles with respect to the center line.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.



Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879